DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 2, 4-7, 9, 10, 12, 13, 16, 18, 19, 23, 24, 29, 30, and 33-36 are pending.
Claims 16, 18, 19, 23, and 24 are withdrawn.
Claims 1, 9, 29, and 30 were amended.
Claims 3, 8, 11, 14, 15, 17, 20-22, 25-28, 31, 32, and 37 were cancelled.
Claim Objections
Claim 30 was previously objected to because of informalities. Applicant has successfully addressed the issue in the amendment filed on 12/21/2020. Accordingly, the objections to the claims has been withdrawn.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 12/21/2020. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.
Claim Rejections - 35 USC § 112
Claim 9 and 29 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues relating to claim 9 in the amendment filed on 12/21/2020. Accordingly, the rejections to the claim 9 under 35 USC § 112 has been withdrawn.
However, as amended, the rejection of claim 29 stands. Examiner, for the purposes of practicing compact prosecution, interprets the claim as the following:
29. The reciprocation device according to claim 1, further comprising:
a first and second longitudinal body part at one end of the reciprocation device.
- a second transversal body part connecting the first and second longitudinal body part at another end of the reciprocation device [)], and 
wherein the first and second transversal body part as well as [a] the first and second longitudinal body part form a frame of the reciprocation device for acting as a mounting point for accessories including a drive.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4-7, 9, 10, 12, and 29 are rejected under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (US 20120068510 A1), herein referred to as Chen.
Regarding claim 1, Chen discloses a reciprocation device comprising: a membrane, which is a sheet-like member (interleaved-in-parallel strip clusters 4 together comprise a sheet), configured to support at least one being and which membrane extends along a first Cartesian dimension (Y) and a second Cartesian dimension continuously cover an area and has a thickness in the third Cartesian dimension (X) (see FIG. 2A through 3; first and second strip clusters 41A and 41B stretch across the length and width of the dynamic cushion), a tensioning mechanism (driving source 2) attached to the membrane and configured to repeatedly adjust the tension of the membrane in at least either first or second Cartesian dimension (Y, Z) to repeatedly adjust a sag of the membrane in the third Cartesian dimension (X) for repeatedly reciprocating the at least one being supported by the membrane (see para. [0040]; strips periodically tightened and loosened in phases), wherein the reciprocation device is constructed as a retro-fit module, which is dimensioned to replace or be placed under the mattress of a crib. Examiner notes there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). The dynamic cushion disclosed by Chen I capable of being placed underneath a cushion or mattress within a crib.
Regarding claim 2, Chen discloses the tensioning mechanism is configured to repeatedly adjust a tension of the membrane between a loose first tension and a tight second tension, which second tension is tighter than the first tension, or wherein the tensioning mechanism is 
Regarding claim 4, Chen discloses the reciprocation device further comprises: a first longitudinal body part extending in the second Cartesian dimension (Z), a second longitudinal body part extending substantially parallel to and being distanced from the first longitudinal body part at a span length in the first Cartesian dimension (Y) (see FIG. 2B; rods 13H run along the eft and right sides of the dynamic cushion), and wherein the membrane spans between and supported by the first and second longitudinal body part over the span length (see FIG. 3; strip clusters 4 spread across the distance between rods 13H).
Regarding claim 5, Chen discloses the span length corresponds to the length of the membrane in a tight state measured in the first Cartesian dimension (Y) and wherein the length of the membrane in a loose state is longer than the span length measured in the first Cartesian dimension (Y), and the tensioning mechanism is configured to repeatedly adjust the length of the membrane along the first Cartesian dimension (Y) between a first length and a second length, which second length is longer than the first length (see FIG. 4; slack in the strip cluster 4 when loosened defines a longer length in a loosened state than when the strip cluster 4 is tightened between rods 13H).
Regarding claim 6, Chen does not explicitly disclose the length of the membrane measured in the first Cartesian dimension (Y) is 10 per cent longer in the loose state is than in the tight state or the amplitude of the fluctuating motion measured from the center of the membrane is between 10 and 150 mm or both. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller,
Regarding claim 7, Chen discloses the tensioning mechanism includes a rotatable member connected to the membrane for repeatedly adjusting the tension of the membrane (driving source 2 connects to screw shafts 36A and 36B that connect to the strip cluster 4 via strip connectors 37A and 37B).
Regarding claim 9, Chen discloses one end of the membrane is connected to the tensioning mechanism and another end of the membrane is secured in respect to a first longitudinal body part and configured to move in respect to a second longitudinal body part during transitions between the states of the membrane (see FIG. 2A and 2B; strip cluster 4 comprises strip clusters 41A and 41B where a head end of strip cluster 41A is fastened to a first rod 13H, turns around the second rod 13H and connects via tail end to the strip connector 37A).
Regarding claim 10, Chen discloses a third longitudinal body part deviated from the second longitudinal body part in the third Cartesian dimension (X), and said another end of the membrane is fixed to the third longitudinal body part so as to be supported by the first longitudinal body part (strip tail connector 37A).
Regarding claim 12, Chen discloses the tensioning mechanism includes: an axle (screw shafts 36A and 36B), and a drive (motor 21) which is configured to rotate the axle for toggling the membrane between a loose and tight state.
Regarding claim 29, Chen discloses a first transversal body part (rear side-wall 113) connecting a first and second longitudinal body part at one end of the reciprocation device, a second transversal body part connecting the first and second longitudinal body part at another end of the reciprocation device (front left and right side-wall boards 111 are connected via base 11 and make up the second transversal body part), and wherein the first and second transversal body part as well as the first and second longitudinal body part form a frame of the reciprocation device for acting as a mounting point for accessories including a drive (see FIG. 2B; components .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Jarmon et al. (US 7467426 B1), herein referred to as Jarmon.
Regarding claim 13, Chen does not explicitly disclose the tensioning mechanism further includes an eccentric member for providing a radial deviation from the axle for providing a reciprocity at one end of the membrane so as to repeatedly adjust the tension of the membrane between the loose and tight state. Jarmon, however, discloses a body support comprising a plurality of flexible bands 20” and 22” routed over shafts 40 and 42 where shaft 40 further comprises camshaft first group 40A and second group 40B for the purpose of tightening and loosening the flexible bands 20” and 22” as the shaft is rotated by motors 28 and 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic cushion of Chen with the shaft and camshaft groups as taught by Jarmon since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Carlson et al. (US 20140103687 A1), herein referred to as Carlson.
Regarding claim 30, Chen does not explicitly disclose a cover which is made of fabric and configured to cover the frame the reciprocation device, which cover includes an opening for the membrane, and which membrane is integrated to the cover and exposed by the opening in the cover. Carlson, however, discloses a seat cushion comprising interwoven support elements 113, 114, 313, and 314 mounted to perimeter frame 109 where the seat cushion further comprises a cover 135 that can be removably placed over the seat cushion for the purpose of providing padding that facilitates user comfort and can be removed for cleaning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic cushion disclosed by Chen with the cover as taught by Carlson in order to provide additional comfort and a means for more easily cleaning the supporting surface of the dynamic cushion. Examiner notes that since the cover is removable, elements of the dynamic cushion are therefore exposed. Examiner further notes that placement of the cover over the seat forms an integrally contained dynamic cushion. 
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Kattwinkel et al. (US 5574339 A), herein referred to as Kattwinkel.
Regarding claim 33 and 34, Chen does not explicitly disclose the tensioning mechanism includes a sensor which is configured to sense deviations in the tension of the membrane including those prompted by the being, and a controller configured to: detect that the drive is not-driven, determine from the signal received from the sensor deviations in the tension of the membrane including those prompted by the being, and to start the non-driven drive upon receiving a signal  wherein the sensor is configured to: sense the angular position of the axle, and to send a signal representing the angular position of the axle to the controller. Kattwinkel, however, discloses a drive for rocking furniture comprising a motor 6 connected to a controller 1 and further including a motion sensor 4 that determines angular speed and position for the purpose of providing output for the controller where the system then determines the power boost necessary to maintain a swing with the motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic cushion disclose by Chen with the motor, controller and sensor as taught by Kattwinkel in order to determine the oscillation of the motor for providing tension in a controlled manner.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Thrasher (US 5107555 A), herein referred to as Thrasher.
Regarding claim 35, Chen does not explicitly disclose a sound sensor which is configured to measure volume of ambient noise and to trigger a signal, when a measured volume exceeds a predetermined threshold value, and a controller which is connected to the sound sensor so as to receive a signal prompted by excess ambient noise and to start the drive in response to the signal. Thrasher, however, discloses a crib rocking assembly comprising a motor 42 contained within a control unit 44 which further comprises operational circuitry including a sound activated switch circuit system 152 that can receive audio from a microphone 150 for the purpose of activating the motor when the sounds of a child reach a certain predetermined level (see Col. 6, lines 20-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic cushion disclosed by Chen with the crib rocking assembly as taught by Thrasher in order to provide a sound activated switch for operation of the dynamic cushion.
36 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Karp et al. (US 20140250592 A1), herein referred to as Karp.
Regarding claim 36, Chen discloses a reciprocation device having: a membrane (interleaved-in-parallel strip clusters 4), which is configured to support at least one being and which membrane extends along a first Cartesian dimension (Y) and a second Cartesian dimension (Z) to cover an area and has a thickness in the third Cartesian dimension (X) (see FIG. 2A through 3; first and second strip clusters 41A and 41B stretch across the length and width of the dynamic cushion), a tensioning mechanism (driving source 2) attached to the membrane and configured to repeatedly adjust the tension of the membrane in at least either first or second Cartesian dimension (Y, Z) for repeatedly reciprocating the at least one being supported by the membrane (see para. [0040]; strips periodically tightened and loosened in phases). Chen does not disclose a crib. Karp, however, discloses an infant calming/sleep-aid device that can be placed within an enclosure 12 that surrounds the moving platform for the purpose of facilitating sleep for a child within the enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic cushion disclosed by Chen to fit within an enclosure as taught by Karp in order to facilitate a comfortable dynamic cushion for a child resting within an enclosure such as a crib.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
With regards to claim 1, applicant’s attorney argues that Chen does not disclose, “use of a sheet like membrane arranged to continuously cover an area in the third Cartesian dimension (X) to support a being.” Examiner respectfully disagrees. The plurality of interleaved-in-parallel strip clusters provide a continuous membrane covering the open area of the frame defined by rods 13H, 14, rear side-wall 113, and front left and right side-wall boards 111 connected via base 11. The structural limitation of the claim In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The arguments rely on a structural configuration where the top surface of the membrane uniformly rises and falls with the where said structure is not fully developed in the independent claim. The rejection of claim 1 under 35 U.S.C. §102 (a)(1) therefore stands. The rejection of dependent claims 2, 4-7, 9, 10, 12, and 29 stand since the basis of the arguments in with regards to the rejection of independent claim 1.
With regards to claim 13, applicant’s attorney argues against the combination of Chen in view of Jarmon in that, “There would further be no motivation for the skilled person to seek out other teachings to promote or direct such fundamental modification and even if the skilled person were to seek out and find Jarmon, the combination of the two references would not lead the skilled person to the present invention.” Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the invention of Jarmon solves the problem of variable tension in the strips supporting a body using an alternative mechanism to achieve similar results and meets the limitations of the claim. The rejection of claim 13 under 35 U.S.C. §103 therefore stands.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Karp is relied upon to teach the inclusion of a calming aid/sleep device within a crib. Chen teaches all the limitations of the claimed structure where the structure can be used as a calming device for a child lying thereon with the teachings of Karp relied upon to solve the issue of use within an enclosure. The limitations of the claim are therefore taught by the combination and the rejection of claim 36 under 35 U.S.C. §103 stands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses dynamic seats, supports, and rocking furniture relevant in scope and structure to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2021